Barnes, Judge.
N. T. S. appeals from the judgment of delinquency entered by the juvenile court, which found that she committed the delinquent act of “disorderly conduct/affray” and sentenced her to two years on probation and ninety days in a youth detention center. N. T. S., who was 13 years old as of the judgment, asserts on appeal that insufficient evidence supports her adjudication and that venue was not proven. We agree that the State failed to prove venue beyond a reasonable doubt and, therefore, must reverse the adjudication.
On appeal, we view the evidence in a light most favorable to support the findings and judgment. We determine whether the evidence is sufficient, but we do not weigh the evidence or determine witness credibility. In the Interest of C. T., 197 Ga. App. 300, 301 (2) (398 SE2d 286) (1990). To affirm an adjudication based on circumstantial evidence, the facts must be consistent with guilt and exclude every other reasonable hypothesis except guilt. In the Interest of A. D. C., 228 Ga. App. 829, 830 (493 SE2d 38) (1997).
The only testimony at N. T. S.’s juvenile court hearing came from two investigating detectives. The first detective testified that he *110responded to a call regarding a fight and found N. T. S. in a parking lot with a small cut on her forehead. Her co-defendant, 13-year-old C. J., was nearby on a porch. The detective testified:
A toy truck was thrown by [N. T. S.] After the toy truck was thrown, [C. J.] reciprocated by swinging a broom stick at [N. T. S.] and it struck her in the left side of her forehead, causing a gash across her face. Basically, we’re saying, they both admitted to us that this fight started verbally. They both admitted the truck was thrown. They both admitted the stick was swung. They both admitted to each weapon they had. They both admitted there was a fight. The only problem was, their stories contradicted, so we ended up charging each one. Due to the disturbance of the peace, we filed complaints on both juveniles.
The detective confirmed in response to cross-examination that his testimony was based on information from witnesses who were not present at the hearing, as well as on what the two juveniles told him. The second detective’s entire testimony was as follows:
Recently on the 10th of September 98, at 1825 hours, we responded to Revis Street in reference to a fight involving [C. J.] and [N. T. S.] Both parties admitted the fight started verbally. [N. T. S.] stated that she had a truck and slung it at [C. J.] and [C. J.] hit her with a stick leaving a scratch on the left side of her face.
1. N. T. S. asserts that insufficient evidence supports her adjudication of delinquency based on the crime of affray. “Affray” is defined in OCGA § 16-11-32 (a) as “the fighting by two or more persons in some public place to the disturbance of the public tranquility.” In reversing a conviction for affray, this court recognized that
[o]ne may become involved in an affray; and may “fight together” with another in a public place without ever intending to be involved therein. It could not be unlawful to fight without the intention of doing so; and the automatic reflexes of any individual would cause him to push back the thing that is about to destroy him.
(Emphasis in original.) Johnson v. State, 135 Ga. App. 360, 361-362 (3) (217 SE2d 618) (1975).
The juveniles’ statements to the detectives were admissions and thus constitute admissible circumstantial evidence of their guilt. See Thompson v. State, 151 Ga. App. 128, 129 (1) (258 SE2d 776) (1979); *111Stephens v. State, 127 Ga. App. 416, 418-419 (1) (193 SE2d 870) (1972). The issue of intent is peculiarly within the province of the factfinder, OCGA § 16-2-6; M. J. W. v. State of Ga., 133 Ga. App. 350, 351 (1) (210 SE2d 842) (1974), and “intent may be inferred from conduct before, during, and after the commission of the crime.” (Citation and punctuation omitted.) Hanifa v. State, 269 Ga. 797, 809 (8) (505 SE2d 731) (1998).
N. T. S. admitted that she threw the toy truck at C. J. first, and from that admission the juvenile court could infer that she intended to start a fight. We find the evidence sufficient to uphold the adjudication of delinquency.
2. N. T. S. argues that the State failed to prove venue. Venue is an essential element of a criminal charge that must be proved beyond a reasonable doubt. Graves v. State, 269 Ga. 772, 773 (1) (504 SE2d 679) (1998). “Only when the evidence is not conflicting and when no challenge to venue is raised at trial will slight evidence be sufficient to prove venue.”1 Id. N. T. S. not only challenged venue by pleading not guilty but also argued during the adjudication hearing that the State failed to prove venue. Under the Supreme Court’s directive in Graves, therefore, the slight evidence rule does not apply here.
The only references to venue during the trial were the two detectives’ testimony that they were called to “508-510 Revis Street,” and one detective’s testimony that he worked for the LaGrange Police Department.
The testimony relating to Revis Street, which failed to specify either the municipality or the county in which the street was located, is not sufficient to establish venue. Bradley v. State, 238 Ga. App. 490 (519 SE2d 261) (1999); Patterson v. State, 157 Ga. App. 233, 234 (276 SE2d 900) (1981). And while the trier of fact was entitled to infer that the officer acted within his territorial jurisdiction of the city of LaGrange, Joiner v. State, 231 Ga. App. 61, 62 (497 SE2d 642) (1998), and the trial court could have taken judicial notice that LaGrange was located in Troup County, nothing in the record indicates that the trial court took such judicial notice and gave the parties an opportunity to respond. Graves v. State, supra; Bradley v. State, supra. Therefore, the State failed to establish venue beyond a reasonable doubt in the Juvenile Court of Troup County.

Judgment reversed.

Blackburn, P. J., and Eldridge, J., concur specially in judgment only.

 In other words, if either factor appears — a conflict in evidence or a challenge — slight evidence is insufficient to prove venue. The special concurrence rightly notes that, with such a reading, the “slight evidence” rule is eliminated in every criminal trial.